Case 1:21-cv-01007-CBK Document 28 Filed 08/04/21 Page 1 of 7 PagelD #: 177

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH DAKOTA
NORTHERN DIVISION

 

FRANKLIN SANDOVAL NELSON,
Plaintiff,

VS.

JIM CROYMANS, CHIEF OF POLICE,
CITY OF SISSETON IN HIS OFFICIAL
AND INDIVIDUAL CAPACITIES; CITY
OF SISSETON, A MUNICIPAL
CORPORATION IN THE OFFICIAL AND
INDIVIDUAL CAPACITIES; KERRY M.
CAMERON, FORMER ROBERTS
STATE’S ATTORNEY IN THE OFFICIAL
AND INDIVIDUAL CAPACITIES; TIM
ZEMPEL, ROBERTS COUNTY COMM.
IN HIS OFFICIAL AND INDIVIDUAL
CAPACITIES; ROBERTS COUNTY, IN
THE OFFICIAL AND INDIVIDUAL
CAPACITIES; TIMOTHY J. CUMMINGS,
OFFICER OF THE COURT (LAWYER) IN
HIS OFFICIAL AND INDIVIDUAL
CAPACITIES; ROBIN WEINKAUF,
A/K/A/ ANGER, SKIDMORE
(PROSECUTRIX) IN HER OFFICIAL
AND INDIVIDUAL CAPACITIES;
BRENT FLUKE, WARDEN, MIKE
DURFEE STATE PRISON IN HIS
OFFICIAL AND INDIVIDUAL
CAPACITIES; DARIN YOUNG,
WARDEN, SOUTH DAKOTA STATE
PRISON IN HIS OFFICIAL AND
INDIVIDUAL CAPACITIES; AND
ROBERT W. DOOLEY, FORMER
WARDEN OF MDSP IN HIS OFFICIAL
AND INDIVIDUAL CAPACITIES;

Defendants.

 

1:21-CV-01007-CBK

MEMORANDUM OPINON AND
ORDER

 

 
Case 1:21-cv-01007-CBK Document 28 Filed 08/04/21 Page 2 of 7 PagelD #: 178

This matter is before the Court on defendant Timothy J. Cummings’s motion to
dismiss all claims asserted against him pursuant to Fed. R. Civ. P. 12(b)(6) for failure to
state a claim upon which relief can be granted. Doc. 22 at 1.

BACKGROUND

Timothy Cummings was appointed as Franklin Sandoval Nelson’s attorney on
October 29, 2013, to represent Nelson in South Dakota State Court in the City of Sisseton
in Roberts County, where he faced charges of rape in the third degree. Doc. 24-1 at 1.
The jury convicted Nelson on October 24, 2014. Doc. 24-2 at 1-2. On January 27, 2019,
a court granted Nelson’s petition for Habeas relief, overturning his conviction. Doc. | at
3

The habeas court concluded that Nelson deserved a new trial because important
evidence had not been presented to the jury at time of the trial. Doc. 19-1 at 3-4. The
conviction rested primarily on the credibility of the victim, Robin Weinkauf. Id. at 2.
Nelson’s counsel in his habeas proceeding found a Department of Criminal Investigation
Report (“D.C.I. Report”) containing the results of a D.N.A. exam of Weinkauf’s clothing
from the incident, which did not contain Nelson’s D.N.A. Id. at 2-3. At the time of the
original trial, the D.C.I. Report was available, or at least in law enforcement’s possession.
Id. at 2. However, both Cummings and the prosecuting state’s attorney for Roberts
County, Kerry Cameron, testified they were unaware of the D.C.I. Report’s existence at
the time of the trial. Id. The habeas court concluded that the D.C.I. Report was material
to the case, and that its absence deprived Nelson of his right to a fair trial. Id. at 4. The
habeas court went on to conclude that Nelson deserved a new trial. Id. That said, the
habeas court “[did not find] that the D.C.I. Report establishes Nelson’s innocence.” Id.
The charges against Nelson were dismissed by the state’s attorney a few weeks later, on
February 21, 2019. Doc. | at 3.

On February 18, 2021, Nelson filed a claim pro se under 42 U.S.C. § 1983,
alleging that Cummings and others, acting under “color of state law,” violated his
Constitutional rights under the Fifth, Sixth, and Fourteenth Amendments as well as his

rights under Brady v. Maryland, United States v. Bagley, and Giglio v. United States.

2
Case 1:21-cv-01007-CBK Document 28 Filed 08/04/21 Page 3 of 7 PagelD #: 179

See Brady v. Maryland, 373 U.S. 93 (1963), United States v. Bagley, 473 U.S. 667
(1985), Giglio v. United States, 405 U.S. 150 (1972). Nelson further alleges that

 

 

Cummings and others violated these rights by subjecting him to malicious prosecution
and unlawful incarceration from 2014 to 2019, being deliberately indifferent, and
carrying out their respective responsibilities with gross negligence. Doc. 1 at 3. Nelson
alleges that Cummings specifically violated a fiduciary duty, a duty of trust, and a duty of
fidelity owed to Nelson as his defense counsel. Nelson claims that Cummings violated
these duties by not complying with the strictures of the work product doctrine when
Cummings turned over an audiovisual recording of a witness interview (alleging Nelson
committed the crime) to the State.

Nelson’s argument that Cummings acted under color of law is based on the fact
that Cummings was Nelson’s court appointed defense attorney. Doc. | at 3.

Nelson claims he was wrongfully convicted and unconstitutionally incarcerated,
violating his Fifth and Fourteenth Amendment Due Process rights. Id. at 3. Nelson also
states his Sixth Amendment rights to confrontation and effective assistance of counsel
were violated. Id. Nelson argues these rights were violated by “[sic] the denial of
evidence” and Cummings’ failure to place the D.C.I. Report, police report, the victim’s
medical report, and the victim’s audiovisual interview into evidence during the original
criminal case. Id. Nelson does not provide further information on the contents of the
reports or the interview, nor how their content would support his claim. Doc. 1.

Nelson claims the habeas court’s finding that the withholding of the D.C.I. Report
in the original trial was material and violated his rights under Brady, Bagley, and Giglio,
which entitles him to actual, special, exemplary, treble, and punitive damages. Doc. | at
3, LL

Nelson finally claims that Cummings violated his duties as a lawyer by turning
over an audiovisual recording of a witness interview alleging Nelson committed the
crime. Id. at 10. Nelson claims that the attorney work product privilege protected that

evidence from disclosure to the opposing party. Id.
Case 1:21-cv-01007-CBK Document 28 Filed 08/04/21 Page 4 of 7 PagelD #: 180

The defense argues that Nelson has not stated a cognizable claim for relief because

the necessary “state action” element of a § 1983 claim has not been met. Doc. 24 at 3-4.
LEGAL STANDARD

A complaint must contain a “short and plain statement of the claim showing that
the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662,
667-78 (2009).

“(T]he rules of procedure continue to allow notice pleading through a short

and plain statement of the claim showing that the pleader is entitled to

relief. Specific facts are not necessary; the statement need only give the

defendant fair notice of what the claim is and the grounds upon which it

rests.”

Johnson v. Precythe, 954 F.3d 1100, 1101 (8th Cir. 2020) (internal citations omitted)
(cleaned up).

When reviewing a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the court
assumes that all facts in the complaint are true and construes any reasonable inferences
from those facts in the light most favorable to the nonmoving party. Schaaf v.
Residential Funding Corp., 517 F.3d 544, 549 (8th Cir. 2008). To decide the motion, the
court may consider the complaint, materials that are part of the public record, or materials
necessarily embraced by the complaint. Porous Media Corp. v. Pall Corp., 186 F.3d
1077, 1079 (8th Cir. 1999). The complaint must contain “enough facts to state a claim to
relief that is plausible on its face” to survive the motion to dismiss. Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007). “Factual allegations must be enough to raise a right
to relief above the speculative level...” Id. at 555. In addition, the factual contents of
the complaint must “allow the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Braden v. Walmart Stores, 588 F.3d 585, 594 (8th
Cir. 2009) (quoting Iqbal, 556 U.S. at 678).

Nonetheless, courts “are not bound to accept as true a legal conclusion couched as
a factual allegation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). When
assessing the merits of a complaint challenged under Fed. R. Civ. P. 12(b)(6), a court

4
Case 1:21-cv-01007-CBK Document 28 Filed 08/04/21 Page 5 of 7 PagelD #: 181

should “begin by identifying pleadings that, because they are no more than conclusions,
are not entitled to the assumption of truth.” Id. at 679.

One caveat is that complaints by prisoners writing pro se must “be given liberal
construction.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015); accord Stone v.
Harry, 364 F.3d 912, 914 (8th Cir. 2004) (citing Estelle v. Gamble, 429 U.S. 97, 106
(1976)). “[A] pro se complaint, however inartfully pleaded, must be held to less stringent
standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94
(2007).

All that said, pro se litigants are not excused from complying with Fed. R. Civ. P.
8(a). Brown v. Frey, 806 F.2d 801, 804 (8th Cir. 1986). Although this Court must accept
as true any well-pleaded facts, the Court need not accept “threadbare recitals of the
elements of a cause of action, supported by mere conclusory statements.” Iqbal, 556 U.S.
at 678. “When we say that a pro se complaint should be given liberal construction, we
mean that if the essence of an allegation is discernible . . . then the district court should
construe the complaint in a way that permits the layperson’s claim to be considered
within the proper legal framework.” Solomon, 795 F.3d at 787 (quoting Stone v. Harry,
364 F.3d 912, 914 (8th Cir. 2004)).

DISCUSSION

42 U.S.C. § 1983 authorizes private parties to file complaints against individuals,
municipalities, or any defendant who (1) acts under the “color of state law” and (2)
violates “any rights, privileges, or immunities secured by the Constitution and laws [of
the U.S.]...” 42 U.S.C. § 1983; see West v. Atkins, 487 U.S. 42, 48 (1988). An act
falls under the “color of state law” when it is a “[m]issue of power, possessed by virtue of
state law and made possible only because the wrongdoer is clothed with the authority of
state law...” Monroe v. Pape, 356 U.S. 167, 184 (quoting United States v. Classic, 313
U.S. 299, 325-26 (1946)). An example would be a state official carrying out his or her
official duties in accordance with state law.

In Polk County v. Dodson, the Supreme Court held “that a public defender does

 

not act under color of state law when performing a lawyer’s traditional functions as

5
Case 1:21-cv-01007-CBK Document 28 Filed 08/04/21 Page 6 of 7 PagelD #: 182

counsel to a defendant in a criminal proceeding.” Polk County v. Dodson, 454 U.S. 312,
325 (1981); see also Haley v. Walker, 751 F.2d 284, 285 (8th Cir. 1984) (applied Polk
County holding to criminal defense attorneys appointed by federal court). The Supreme

 

 

Court reasoned that while the State pays a public defender, the public defender acts as an
adversary to the State and not under “color of state law.” Polk County, 454 U.S. at 320-
325. While Cummings is not a public defender, per the fact that Cummings was Nelson’s
defense counsel in a criminal proceeding, Cummings was an adversary to the State and
did not act under “color of state law.” Doc. 24-1 at 1; Doc. 25. Thus, Nelson’s claim
fails as a matter of law because an essential element of a § 1983 claim is not met.

Because Nelson’s § 1983 claim fails, Nelson no longer has standing to be in this
Court. Federal courts are courts of limited jurisdiction and Federal jurisdiction only
exists if (1) the case presents a federal question or (2) there is complete diversity of
citizenship, and (3) there is a sufficient amount in controversy. 28 U.S.C. §§ 1331-1332.

There is no federal question jurisdiction because Nelson’s § 1983 claim failed to
establish Cummings acted under “color of state law,” and there is no other claim
involving a federal statute or the U.S. Constitution. 28 U.S.C. § 1331.

There is no diversity jurisdiction because no facts support the conclusion that
complete diversity exists between Nelson and Cummings. Doc. 1; 28 U.S.C. § 1332;
Strawbridge v. Curtiss, 7 U.S. 267 (1806). Diversity of citizenship requires that the
parties at the time of filing are citizens of different states. 28 U.S.C. § 1332(a)(1) (1980).
Nelson has not raised any facts which would lead the Court to conclude that diversity of
citizenship exists which would allow the Court to exercise jurisdiction over his state law
claims. Doc. 1.

28 U.S.C. § 1367(c) states a district court “may decline to exercise supplemental
jurisdiction over a claim . . . if (3) the district court has dismissed all claims over which it
has original jurisdiction.” 28 U.S.C. § 1367(c)(1); see also Mountain Home Flight Serv.
v. Baxter County, 758 F.3d 1038, 1045 (8th Cir. 2014) (found that district court had acted
within its discretion in declining to exercise supplemental jurisdiction over remaining

state law claims after the § 1983 claim was dismissed). Apart from the § 1983 claim,

6
Case 1:21-cv-01007-CBK Document 28 Filed 08/04/21 Page 7 of 7 PagelD #: 183

Nelson requests pecuniary damages for claims of a breach of fiduciary duty and what the
court “liberally construes” to be a claim of attorney malpractice. Nelson’s request for
pecuniary damages, and his claim that Cummings violated his duties as a lawyer and
failed to properly handle evidence are, in effect, state law claims of legal malpractice. As
previously stated, there are no facts that would lead the Court to conclude that diversity
jurisdiction would be proper in this case. Because this Court lacks jurisdiction over
Nelson’s other claims, there is no claim before the Court upon which relief can be
granted. It is also apparent that the state statute of limitations, SDCL § 15-2-14.2, which
states a claim “can be commenced only within three years after the alleged malpractice,”
has long since expired.
ORDER

IT IS HEREBY ORDERED that defendant Cummings’ motion to dismiss for
failure to state a claim upon which relief can be granted under Fed. R. Civ. P. 12(b)(6),
Doc. 22, is GRANTED.

DATED this Th, of August, 2021.

BY THE COURT:

CHARLES B. KORNMANN
United States District Judge
